Order, Family Court, Bronx County (James E. D’Auguste, J.), entered on or about June 20, 2011, which denied appellant’s objection to an order of support (Alicea Elloras, S.M.), dated October 13, 2010, unanimously affirmed, without costs.
The Support Magistrate was not required to rely on appellant’s contradictory testimony regarding his income and expenses where he failed to complete the requisite financial disclosure affidavit and provided two conflicting sets of tax returns for 2008 and 2009 (see Family Ct Act § 413 [1] [k]; Matter of Saladin v Vicari, 23 AD3d 215 [2005]). Appellant provided no documents which reliably supported his claimed income or business expenses, so a needs-based determination was appropriate (see Matter of Darren F. v Marie-Amina T., 58 AD3d 493 [2009], lv denied 12 NY3d 879 [2009]).
We have considered and rejected appellant’s other arguments, as well as petitioner’s argument that the appeal should be dismissed. Concur — Tom, J.P., Friedman, Acosta, DeGrasse and Román, JJ.